DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03/17/2021 is acknowledged.  Claim 11 is canceled withdrawn from further consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yamazaki (US 2016/0284823 A1).
Regarding Claim 1, referring to at least Figs. 14A-14D and related text, Yamazaki teaches a semiconductor device comprising: a first insulator (104) over a substrate (100) (paragraph 109); an oxide (106a-106c) over the first insulator (paragraph 131-141); a second insulator (112) over the oxide (paragraph 108); a conductor (114) over the second insulator (paragraph 108); a third insulator (an inner half-portion of 115) in contact with a side surface of the second insulator (a side surface of 112) and a side surface of the conductor (a side surface of 114) (paragraph 371); a fourth insulator (an outer half-portion of 115) in contact with a top surface of the oxide (a top surface of 106a-106c) and a side surface of the third insulator (a side surface of the inner half-portion of 115) (paragraph 371); a fifth insulator (a bottom half-portion of 116) over the fourth insulator (paragraph 108); a sixth insulator (a top half-portion of 116) over the fifth insulator (paragraph 108); and a seventh insulator (118) over the sixth insulator (paragraph 211), wherein the sixth insulator comprises oxygen (paragraphs 203-205), and wherein the sixth insulator and the first insulator comprise a region where the sixth insulator and the first insulator are in contact with each other (fig. 14B, the top half-portion of 116 and 104 are in indirect contact).
Regarding Claim 2, referring to at least Figs. 14A-14D and related text, Yamazaki teaches a semiconductor device comprising: a first insulator (104) over a substrate (100) (paragraph 109); a first oxide (106a) over the first insulator (paragraph 131-141); a second oxide (106b) over the first oxide (paragraph 131-141); a third oxide (106c) over the second oxide (paragraph 131-141); a second insulator (112) over the third oxide (paragraph 108); a conductor (114) over 
Regarding Claim 3, Yamazaki teaches wherein the third insulator, the fifth insulator, and the seventh insulator comprise an oxide of one or both of aluminum and hafnium (paragraphs 200, 205, 211, and 374).
Regarding Claim 4, Yamazaki teaches wherein an angle formed by a side surface of the conductor and a bottom surface of the oxide is greater than or equal to 75o and less than or equal to 100o (fig. 14D).
Regarding Claim 6, Yamazaki teaches wherein the oxide comprises In, an element M, and Zn, and wherein the element M is Al, Ga, Y, or Sn (paragraph 131-141).

Regarding Claim 8, Yamazaki teaches wherein the second region comprises a portion overlapping with the third insulator and the second insulator (fig. 14D).
Regarding Claim 9, Yamazaki teaches wherein the conductor comprises a conductive oxide (paragraph 201).
Regarding Claim 10, Yamazaki teaches wherein the fourth insulator comprises one or both of hydrogen and nitrogen (paragraphs 200 and 374).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yamazaki (US 2017/0018647 A1; hereinafter “Yamazaki 647”).
Regarding Claim 1, referring to at least Figs. 18A-18C and related text, Yamazaki 647 teaches a semiconductor device comprising: a first insulator (110) over a substrate (100) (paragraph 107); an oxide (121-123) over the first insulator (paragraph 107); a second insulator (150) over the oxide (paragraph 107); a conductor (160) over the second insulator (paragraph 107); a third insulator (176) in contact with a side surface of the second insulator (a side surface of 150) and a side surface of the conductor (a side surface of 160) (paragraph 107); a fourth insulator (172) in contact with a top surface of the oxide (a top surface of 121-123) and a side surface of the third insulator (a side surface of 176) (paragraph 324-325); a fifth insulator (a first .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Okazaki et al. (US 2017/0040457 A1; hereinafter “Okazaki”).
Regarding Claim 1, referring to at least Figs. 22A-22C and related text, Okazaki teaches a semiconductor device comprising: a first insulator (110) over a substrate (100) (paragraph 116); an oxide (121-123) over the first insulator (paragraph 116); a second insulator (150) over the oxide (paragraph 116); a conductor (160) over the second insulator (paragraph 116); a third insulator (176) in contact with a side surface of the second insulator (a side surface of 150) and a side surface of the conductor (a side surface of 160) (paragraph 116); a fourth insulator (a bottom half-portion of 172) in contact with a top surface of the oxide (a top surface of 121-123) and a side surface of the third insulator (a side surface of 176) (paragraph 358-360); a fifth insulator (a top half-portion of 172) over the fourth insulator (paragraph 358-360); a sixth insulator (170) over the fifth insulator (paragraphs 354-357); and a seventh insulator (180) over the sixth insulator (paragraph 116), wherein the sixth insulator comprises oxygen (paragraphs 354-355), and wherein the sixth insulator and the first insulator comprise a region where the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding Claim 5, Yamazaki teaches wherein the oxide comprises a curved surface between a side surface of the oxide and a top surface of the oxide (fig. 14B) with a radius of curvature of the curved surface in a certain dimension (fig. 14).  While Yamazaki does not explicitly disclose the radius being 3-10nm, it would have been obvious to one of ordinary skill in the art to adjust the radius to the desired dimension, including the claimed 3-10nm, as a routine skill in the art to obtain the optimal radius dimension. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829